BEVERLY CRUMLEY                        HAYS COUNTY DISTRICT CLER K
               Government Center, 712 S. Stagecoach Trail, Rm. 2211, San Marcos, Texas 78666
                                             512/393-7660




                                                                               August 11, 2015
To:    Jeffrey D. Kyle
       Clerk, Court of Appeals
       Third District of Texas
       P. O. Box 12547
       Austin, Texas 78711-2547
       via e-mail


Re:    Appellate Court #03-15-00104CR
       TC Cause # CR-15-0015-HC
       Style: State of Texas vs. Steven Hernandez


Dear Sir/Madam:

In accordance with Rule 51.2(a)(1) TRAP, I hereby acknowledge receipt of the mandate in the
above entitled and numbered cause and have filed same on August 7, 2015.


Beverly Crumley
District Clerk, Hays County



By:    /s/ Kathy Orlowski
             Deputy